Citation Nr: 0610034	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reopened the veteran's claim and denied 
service-connection for bilateral age-related nuclear 
sclerotic cataracts, with posterior subcapsular lens opacity, 
secondary to a left eye injury in service.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2006.  The veteran and his representative contended 
the issue as drafted by the RO did not correctly address the 
veteran's claim.  After reviewing the veteran's testimony and 
the claims folder the Board has concluded the issue is 
service connection for residuals of a left eye injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reveal the veteran's eyes were normal 
when he entered the service in February 1952.  His visual 
acuity was measured as 20/20 in both eyes on service entrance 
examination in March 1952.  Although there are no records of 
treatment for any eye injury in service, the Report of 
Medical Examination for separation in February 1956 contains 
notes revealing the veteran injured his left eye in May 1954.  
He was medically treated at Lowry Air Force Base in Colorado.  
There were no complications and no sequealea.  It was also 
noted he sustained a laceration above the left eye when he 
was hit with a bottle in 1954, with no complications and no 
sequelae.  It was also noted he had been wearing corrective 
lenses since January 1956.  Clinical evaluation at separation 
noted his eyes were normal.  His visual acuity was measured 
as 20/20 in the right eye and 20/25 in the left eye, 
corrected to 20/20 in the left eye for distant vision.  
Refraction Manifest by Plano in the right eye and in the left 
eye was +0.50, -0.75 and 175.  His near vision was 20/20 in 
the right eye, 20/25 in the left eye, corrected to 20/20 in 
the left eye.  

The veteran submitted a letter from his private 
ophthalmologist, Dr. S.  A January 2001 letter from Dr. S. 
indicates he had been following the veteran since December 
2000.  The veteran had a history of blurry vision in the left 
eye, dating back forty-five years to a service related 
central nervous system injury.  Examination revealed visual 
acuity corrected to 20/40 in the right eye and 20/80 in the 
left eye.  Significant cataracts were present in both eyes 
but an unrelated severe astigmatism which could have been 
related to a small scar on the cornea of the left eye was 
noted.  A cataract extraction with intraocular lens implant 
was performed on the left eye in December 2000.  It was 
combined with paired limbal relaxing incisions.  They were 
necessary because of the high level of astigmatism to prevent 
anisometropia.  Dr. S. was unable to say for certain, but he 
considered it could be related to his service connected 
injury.  He said that cataract surgery would be necessary in 
the right eye in the near future, but there was no 
astigmatism in the right eye.  

The veteran also submitted a letter from Dr. H., who is a 
private ophthalmologist.  The August 2004 letter from Dr. H. 
indicated that slit lamp examination revealed a very faint 
horizontal opacity in the left cornea, below the visual axis.  
He indicated it might represent a healed corneal laceration 
from previous years (1954).  

When the veteran was examined by a VA ophthalmologist in July 
2003 no traumatic corneal scarring was evident in the left 
eye and evidence of a limba relaxing incision could not be 
seen in the left eye.  The VA physician stated that without 
the notes from the veteran's treatment in service it was 
difficult to assess whether the injury induced or caused 
severe astigmatism in the left eye.  He recommended that a 
corneal topography evaluation could determine, from light 
measuring the surface of the cornea, if there is an irregular 
astigmatism that would have been caused by trauma, and if 
there are limbal relaxing incisions.  The veteran must be 
afforded a VA examination which includes a corneal topography 
study to identify any residuals of the injury to the left eye 
in service.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The veteran 
must be provided proper notice as set out in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since service for 
residuals of an injury to the left eye in 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
requests for treatment records from Dr. 
Stephen A. D. Schuster, 1700 Curie, Suite 
2100, El Paso, Texas, 79902, (915)533-
3769, Fax (915)544-3803 for which the 
veteran has already submitted VA Form 21-
4142 with a specific request for records 
of the cataract extraction and paired 
limbal relaxing, and from Dr. B.A. 
Hallum, 1201 North Mesa, Suite G, El 
Paso, Texas 79902, (915) 542-0279, Fax 
(915)542-0156, 1-800-299-0942.  

2.  VA should arrange for the veteran to 
be examined by an ophthalmologist.  The 
purpose of the examination is to identify 
any residuals of a left eye injury in 
service.  The claims folder should be 
made available in conjunction with the 
examination.  The ophthalmologist is 
asked to review the claims folder with 
particular attention to the veteran's 
March 1952 Report of Medical Examination 
and the February 1956 Report of Medical 
Examination including the notes on the 
back of the report.  The ophthalmologist 
is also asked to review the available 
records from Dr. Schuster, and Dr. Hallum 
and their January 2001 and August 2004 
letters.  The examination should include 
a corneal topography evaluation to 
determine if there is evidence of 
scarring or irregularity of the surface 
of the cornea which may have caused 
development of an irregular astigmatism 
and necessitated limbal relaxing 
incisions to relieve a severe astigmatism 
in the left eye.  The ophthalmologist is 
asked to diagnose any current left eye 
disorder.  For each disorder of the left 
eye he diagnoses the ophthalmologist is 
asked to answer the following question:  
Is it at least as likely as not (50 
percent chance) that the current disorder 
of the left eye is related to the left 
eye injury in May 1954?   

3.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for any residuals of an injury to the 
left eye as required by Dingess/Hartman. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


